Citation Nr: 0501034	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-07 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1963 to August 1965.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a September 2002 
rating decision by the Winston-Salem Regional Office (RO) of 
the Department of Veterans Affairs (VA).   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It is noteworthy at the outset that VA has been unable to 
locate the veteran's service medical records, and that 
consequently there is a heightened duty to assist him in the 
development of his claim.

It appears that pertinent medical records may be outstanding.  
At his November 2004 Travel Board hearing, the veteran 
testified that after service he held a job that required 
periodic physical examinations.  Reports of such examinations 
have not been secured.  Additionally, it appears that he 
receives regular periodic treatment at the Fayetteville VA 
Medical Center (VAMC); however, more than two years have 
passed since the last dated record (December 2002) in the 
claims file.  Since VA records are constructively of record 
(and may have bearing on the veteran's claim), they must be 
secured.  

In November 2004, the veteran also testified that he had a 
medical examination each time he applied for Social Security 
Administration (SSA) disability benefits (dating back as 
early as 1976).  Any medical records considered in 
conjunction with the veteran's applications for SSA benefits 
have not been secured for the record.  Such records may 
contain information pertinent to the instant claim; VA is 
obliged to obtain them.  See Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  

Furthermore, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted in November 2000, and applies in the 
instant case.  The veteran has not been provided specific 
notice of the VCAA, as it pertains to this claim.  As the 
case is being remanded anyway, there is an opportunity to 
ensure that there is full compliance with all notice 
requirements of the VCAA without causing additional 
significant delay in the processing of the appeal.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be provided 
notice of the VCAA that is in full 
compliance with the statutes, 
implementing regulations, and precedent 
interpretative decisions of the United 
States Court of Appeals for Veterans 
Claims.  He must be specifically 
advised of what is needed to establish 
service connection for his low back 
disorder, and to submit everything in 
his possession pertinent to the claim.  
He should have adequate opportunity to 
respond.  

2.  The veteran should be asked to 
identify all medical treatment 
providers who have treated him for a 
low back disorder since he was 
discharged from service.  The RO should 
obtain complete records (those not 
already of record) of such treatment 
from the sources identified, 
specifically including treatment 
records from Fayetteville VAMC.  

3.  The veteran should be asked to 
identify the postservice employers who 
required physical examinations, and to 
provide any releases necessary for VA 
to obtain the examination reports.  The 
RO should obtain any physical 
examination reports from the employers 
identified.  

4.  The RO should obtain from SSA copies 
of the medical records considered in the 
determinations on the veteran's 
application(s) for SSA disability 
benefits. 

5.  If, and only if, the development 
ordered above provides support for the 
allegation that the veteran sustained a 
back injury in service, the RO should 
arrange for a VA orthopedic examination 
to ascertain the nature and likely 
etiology of the veteran's low back 
disorder.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should provide a diagnosis for 
the veteran's current low back disorder, 
and opine whether it is at least likely 
as not that such disorder was related to 
his service.  The examiner should explain 
the rationale for any opinion given.  

6.  The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






